    Case 1:20-cv-00665-CFC Document 98 Filed 01/28/21 Page 1 of 3 PageID #: 435




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNILOC 2017 LLC


                          Plaintiff,

                    V.                        Civil Action No. 20-0665-CFC

BLACKBOARD, INC.


                          Defendant.



                            MEMORANDUM ORDER

        WHEREAS, this lawsuit was filed 1 on August 11, 201 7 and alleges that

Defendant Blackboard, Inc. infringes U.S. Patent Nos. 6,324,578 and 7,069,293;

        WHEREAS, based on the briefing and a sealed filing in Uniloc USA, Inc. v.

Motorola Mobility, LLC, C.A. No. 17-1658-CFC, 2020 WL 7771219 (D. Del. Dec.

30, 2020) the Court had reason to believe that the patents asserted in this case were

licensed to third-party Fortress Credit Co. LLC and that Fortress had the ability to




1
 The present action was originally filed by Uniloc USA, Inc. and Uniloc
Luxembourg, S.A. Uniloc 2017 was substituted as Plaintiff on January 10, 2020.
D.I. 68.
 Case 1:20-cv-00665-CFC Document 98 Filed 01/28/21 Page 2 of 3 PageID #: 436




grant Blackboard a license to the asserted patents on the date this suit was filed,

C.A. No. 17-1658, D.I. 58-1 at 119;2

         WHEREAS, "under WiAV [Solutions LLC v. Motorola, Inc., 631 F.3d 1257,

(Fed. Cir. 2010),] the plaintiff in an infringement case ... lacks constitutional

standing to sue [a] defendant if another party has the ability to grant the defendant

a license to the patent." Uniloc v. Motorola, 2020 WL 7771219 at *6;

         WHEREAS, the Court directed the parties' attention to its decision in Uniloc

v. Motorola and ordered the parties to submit letter briefs "addressing whether the

Court has subject matter jurisdiction over this patent infringement action," Oral

Order of Jan. 21, 2021;

         WHEREAS, the Court also invited the parties to address in their letters

"whether additional discovery or a stay of the action is necessary," id.;

         WHEREAS, Uniloc filed a letter in response to the Court's order but did not

address in its letter whether the Court has subject matter jurisdiction, but instead

stated that Uniloc v. Motorola "appears" to create issue preclusion as to "various

factual and legal issues" in this case and "that preclusion may thus cause this Court

to find it lacks subject matter jurisdiction over this action," D.I. 96 at 2;




2 This   page number refers to the pagination assigned by CM/ECF.

                                            2
 Case 1:20-cv-00665-CFC Document 98 Filed 01/28/21 Page 3 of 3 PageID #: 437




        WHEREAS, Uniloc requested in its letter that the Court stay the case while

Uniloc v. Motorola is appealed, D.I. 96 at 2;

        WHEREAS, nowhere in its letter did Uniloc assert that the Court has subject

matter jurisdiction over this action or that Uniloc has standing to bring its

infringement claims;

        WHEREAS, " [t]he party bringing the action bears the burden of establishing

that it has standing," Sicom Sys. v. Agilent Techs. , Inc., 427 F.3d 971, 976 (Fed.

Cir. 2005) (applying Third Circuit law); and

        WHEREAS, Uniloc, in failing to directly answer whether the Court has

subject matter jurisdiction, has not met this burden;

        NOW THEREFORE, at Wilmington this Twenty-eighth day of January in

2021, IT IS HEREBY ORDERED that the case is DISMISSED for lack of

subject matter jurisdiction and the Court of the Clerk is directed to CLOSE the

case.




                                          3
